IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-40934
                        Conference Calendar



JAMES L. SWEED,

                                         Plaintiff-Appellant,


versus

WARDEN ZELLER; MAJOR CAMPUZANO WILLISON; ANN RICHARDS,
Governor,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-94-CV-484
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     James L. Sweed appeals the dismissal of his civil rights

action under 42 U.S.C. § 1983.   He argued in the district court

that the defendants denied him equal protection because they

allowed Hispanic inmates to watch Hispanic rap music on

television but refused to allow black inmates to watch African-

American rap music.   The magistrate judge dismissed Sweed’s

complaint for failure to exhaust administrative remedies.   On

appeal, Sweed does not address the merits of the district

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
court's opinion.   His appeal is frivolous and is dismissed

accordingly.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987); 5th Cir. R. 42.2.

     We caution Sweed that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Sweed is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.